               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

GABRIELA MARTINEZ DE LA CRUZ                                          PLAINTIFF

v.                                               CAUSE NO. 1:18cv123-LG-RHW

FORREST WELLS, M.D., and
GULF COAST PLASTIC AND
RECONSTRUCTIVE SURGERY, PLLC                                       DEFENDANTS

              ORDER CONCERNING THE PARTIES’ MOTIONS
                  TO EXCLUDE EXPERT TESTIMONY

      BEFORE THE COURT are the defendants’ [88] Motion to Exclude Certain

Testimony of Dr. Eric George, the defendants’ [90] Motion to Exclude Certain

Testimony of Dr. Sonny Bal, the plaintiff’s [93] Motion to Exclude Certain Proposed

Opinion Testimony of Eric J. Wyble, M.D., and the plaintiff’s [95] Motion to Exclude

Certain Proposed Opinion Testimony of Thomas M. Barbour, III, M.D. The parties

have fully briefed the Motions. After reviewing the submissions of the parties, the

record in this matter, and the applicable law, the Court finds that the Motions

should be granted in part and denied in part as set forth below.

                                 BACKGROUND

      In January 2016, the plaintiff notified her employer that she was suffering

wrist pain while performing her work as an electrician. She was referred for a

nerve conduction study, which indicated that she suffered from bilateral carpal

tunnel syndrome, moderate in degree. On February 22, 2016, the defendant Forrest

Wells, M.D., performed a carpal tunnel release (CTR) procedure on the plaintiff’s

right wrist. Post-surgery, the plaintiff complained of pain, numbness, and an
electrical-shock-type feeling in her right hand and wrist. She also developed

blisters on her right hand in late March 2016, but she explained that she had not

suffered any burns to her hand.

      On April 20, 2019, Dr. Wells referred the plaintiff for a second nerve

conduction study, which was performed on May 18, 2016. This nerve conduction

study indicated that the plaintiff’s carpal tunnel syndrome had worsened since the

surgery. Dr. Wells recommended that the plaintiff obtain a second opinion from a

physician located in Mobile, Alabama, but the plaintiff chose to see Dr. Alexander

Blevens of Bienville Orthopaedic Specialists, who performed a second carpal tunnel

release on the plaintiff’s right wrist. During the surgery, Dr. Blevens located a

neuroma, or scar tissue. After dissecting the neuroma, Dr. Blevens observed a

complete or near complete transection of the median nerve. He sutured the nerve

endings together in an attempt to improve the function in the plaintiff’s right hand.

      In February 2017, Dr. Blevens diagnosed the plaintiff with adhesive

capsulitis in her right shoulder and complex regional pain syndrome type 2 of the

right upper extremity. Dr. Blevens attributes these conditions to the injury to the

plaintiff’s median nerve. He referred the plaintiff to pain management and a

psychologist or psychiatrist due to the pain she experienced due to the nerve injury.

The plaintiff has been diagnosed with depression, and she has been unable to

return to her employment as an electrician.

      The plaintiff filed this lawsuit against Dr. Wells. She has also sued Gulf

Coast Plastic and Reconstructive Surgery, PLLC (“GCPRS”), on the basis of



                                         -2-
vicarious liability for the alleged negligence of its managing member, Dr. Wells.

The plaintiff claims that Dr. Wells negligently damaged the median nerve in her

right wrist during the CTR surgery. She also alleges that Dr. Wells was negligent

in failing to timely discover and treat the injury to the nerve. The parties have each

filed motions to exclude some of the proposed testimony of expert witnesses

designated to give opinions in the case.

                                     DISCUSSION

         “To prove medical malpractice, the plaintiff must prove a duty to conform to a

specific standard of conduct, a failure to conform to that standard, and an injury

proximately caused by the breach of duty.” Jackson HMA, LLC v. Harris, 242 So.

3d 1, 4 (Miss. 2018). Expert testimony must be used to (1) identify and articulate

the requisite standard of care that was not complied with, and (2) establish that the

failure was the proximate cause, or proximate contributing cause, of the alleged

injuries.” King v. Singing River Health Sys., 158 So. 3d 318, 324 (Miss. Ct. App.

2014).

         Rule 702 of the Federal Rules of Evidence provides that an expert witness

“who is qualified as an expert by knowledge, skill, experience, training, or

education” may testify if:

         (a) the expert’s scientific, technical, or other specialized knowledge
         will help the trier of fact to understand the evidence or to determine
         a fact in issue;
         (b) the testimony is based on sufficient facts or data;
         (c) the testimony is the product of reliable principles and methods;
         and
         (d) the expert has reliably applied the principles and methods to the
         facts of the case.

                                            -3-
Fed. R. Evid. 702. The party offering the proposed expert must prove by a

preponderance of the evidence that the expert’s proffered testimony satisfies Rule

702. Mathis v. Exxon Corp., 302 F.3d 448, 459-60 (5th Cir. 2002). “An expert

witness’s testimony should be excluded if the district court ‘finds that the witness is

not qualified to testify in a particular field or on a given subject.’” Carlson v.

Bioremedi Therapeutic Sys., Inc., 822 F.3d 194, 199 (5th Cir. 2016) (quoting Wilson

v. Woods, 163 F.3d 935, 937 (5th Cir. 1999)). In addition, “expert testimony is

admissible only if it is both relevant and reliable.” Pipitone v. Biomatrix, Inc., 288

F.3d 239, 243 (5th Cir. 2002). “Expert testimony which does not relate to any issue

in the case is not relevant and, ergo, non-helpful.” Daubert v. Merrell Dow Pharm.,

Inc., 509 U.S. 579, 591 (1993). To be reliable, an expert’s opinions must be based on

sufficient facts or data and must be the product of reliable principles and methods.

Fed. R. Evid. 702(b), (c).

       “Ordinarily, a key question to be answered in determining whether a theory

or technique is scientific knowledge that will assist the trier of fact will be whether

it can be (and has been) tested.” Daubert, 509 U.S. at 593. “Scientific methodology

today is based on generating hypotheses and testing them to see if they can be

falsified; indeed, this methodology is what distinguishes science from other fields of

human inquiry.” Id. Other factors that can be considered include whether the

proposed theory or technique “has been subjected to peer review and publication”;

whether it has been evaluated in the light of “potential rate[s] of error”; and

whether the theory has been accepted in the “relevant scientific community.” Id. at

                                           -4-
593-94. “This reliability analysis must remain flexible: not every Daubert factor

will be applicable in every situation; and a court has discretion to consider other

factors it deems relevant.” Guy v. Crown Equip. Corp., 394 F.3d 320, 325 (5th Cir.

2004). “Although the Daubert analysis is applied to ensure expert witnesses have

employed reliable principles and methods in reaching their conclusions, the test

does not judge the expert conclusions themselves.” Id. Nevertheless,

      [n]othing in either Daubert or the Federal Rules of Evidence requires a
      district court to admit opinion evidence that is connected to existing
      data only by the ipse dixit of the expert. A court may conclude that
      there is simply too great an analytical gap between the data and the
      opinion offered.

Atl. Specialty Ins. Co. v. Porter, Inc., 742 F. App’x 850, 855 (5th Cir. 2018).

I. DEFENDANTS’ MOTIONS TO EXCLUDE DR. GEORGE AND DR. BAL

      The plaintiff designated Dr. George as an expert in the field of hand surgery.

In his report, he offers the following opinions based upon a reasonable degree of

medical probability:

      1) Although post-operatively Ms. De La Cruz continued to complain of
      pain, as well as worsening situation [sic], and the formation of blisters
      was documented, Dr. Wells failed to timely consider and diagnose an
      injury to the median nerve;
      2) The formation of blisters on the hand following carpal tunnel
      decompression are pathognomonic of a nerve injury. The standard of
      care requires the physician to investigate, in an expedited fashion, the
      possibility of a nerve injury. Such an investigation may include a
      repeat nerve study or better yet, return to the operating room for
      exploration and repair. Dr. Wells failed to appreciate the significance
      of the continuing complaints of pain and worsening sensation, as well
      as the formation of blisters and the relationship of a likely nerve
      injury; and
      3) Dr. Wells failed to timely treat the injury to the right median nerve
      or otherwise provide an appropriate and timely referral for treatment.



                                           -5-
(Defs.’ Mot. Ex. A, at 6, ECF No. 88-1.)

      The plaintiff has also designated Dr. Bal as an expert in the field of

orthopedic surgery. Dr. Bal’s opinions are too numerous to list in full, but he offers

the following summary:

      It is my opinion, based upon reasonable medical probability, that the
      above-cited median nerve injury suffered by Ms. Cruz during the CTR
      operation was the result of negligent performance of the operation by
      Dr. Wells. Once the nerve had been cut, Dr. Wells additionally fell
      below the standard of care in not identifying and repairing the injury
      during the CTR operation itself. Next, when Ms. Cruz clearly failed to
      improve and had continuing pain and numbness after CTR, Dr. Wells
      was negligent in not responding to her complaints, and in not
      instituting a prompt workup and exploratory surgery to ensure that
      the nerve had not been injured. In lieu of repeat surgery, Dr. Wells
      also had the option of obtaining a MRI scan of the wrist to trace the
      median nerve and ensure that it was in continuity; in failing to do this,
      Dr. Wells fell below the standard of care. But for the negligent conduct
      of Dr. Wells, Ms. Cruz would have had an uneventful recovery, with
      unlimited use of her right hand and wrist. As it stands now, Ms. Cruz
      has suffered permanent damages; her hand and wrist will never return
      to normal.

(Defs.’ Mot. Ex. A, at 6, ECF No. 90-1.)

A. OPINIONS REGARDING CHANCE OF RECOVERY

      The defendants ask the Court to exclude Dr. George and Dr. Bal’s opinions

concerning the plaintiff’s chance of recovery had Dr. Wells diagnosed and treated

the nerve injury earlier. Dr. George’s opinion on this subject is:

      The failure of Dr. Wells to meet the standard of care resulted in the
      loss of a timely repair and greatly diminishing [sic] the likelihood of a
      functional recovery. Had Ms. De La Cruz received appropriate care,
      more probable than not, she would have experienced a substantially
      better outcome, including better use of her right upper extremity with
      sensation of the hand.




                                           -6-
(Defs.’ Mot. Ex. A, at 6, ECF No. 88-1.) Dr. Ball provides the following pertinent

opinions: 1) “Had the injury been recognized acutely, repair would have been easier,

with improved chance of recovery”; (2) “Prompt referral and repeat surgery to

explore the wrist are required by the standard of care since earlier diagnosis and

repair are associated with a better outcome, versus a delay of several months as Ms.

Cruz had to endure”; and (3) “While the precise window of opportunity to repair the

nerve is unknown, the literature is clear that early diagnosis and repair is

associated with improved outcomes, over delayed diagnosis and later repair.”

(Defs.’ Mot. Ex. A, at 5, ECF No. 90-1.) The defendants argue that these causation

opinions by Dr. George and Dr. Bal are irrelevant and unreliable.

      The Mississippi Court of Appeals has held:

      On the critical causation question, recovery is allowed only when the
      failure of the physician to render the required level of care results in
      the loss of a reasonable probability of substantial improvement of the
      plaintiff's condition. There must be proof of a greater than fifty
      percent chance of a better result than was in fact obtained. This
      greater than fifty percent opinion must be backed up by specific facts.

King v. Singing River Health Sys., 158 So. 3d 318, 324 (Miss. Ct. App. 2014)

(alterations and internal quotation marks omitted). The defendants argue that Dr.

George and Dr. Bal’s opinions concerning the probability of a better recovery are

irrelevant and unreliable because their opinions are too vague to meet this standard

under Mississippi law. The defendants assert that Dr. George has failed to specify

the time period at which treatment of the plaintiff’s nerve injury would have yielded

a better recovery. The defendants also state that Dr. George has failed to answer

the question of whether the plaintiff’s recovery and current abilities would have

                                         -7-
been any different if the nerve repair surgery had been performed sooner. The

defendants further argue that the terminology used by Dr. Bal is too imprecise and

vague to adequately quantify the plaintiff’s chance of recovery from earlier nerve

repair. The defendants also assert that Dr. Bal’s opinions are ipse dixit,

particularly since he fails to cite which literature supports his opinion.

      Both Dr. Bal and Dr. George stated that their opinions are based on a

reasonable degree of medical probability. Dr. George opined that earlier treatment

would have yielded a reasonable probability of substantial improvement, which if

believed by a jury would be sufficient to support a finding of causation. Dr. Bal did

not initially specify the extent of improvement the plaintiff would have experienced

with earlier treatment, but he has clarified via affidavit that improvement would

have been substantial. He also further explained the basis for his opinions. The

defendants have not moved to strike this affidavit. The Court finds that the

opinions of Dr. Bal and Dr. George concerning the extent of improvement that the

plaintiff would have experienced with earlier treatment are reliable and relevant.

The defendants’ arguments are better suited for cross-examination. As a result, the

defendants’ Motion to Exclude Dr. George’s opinion is denied. The defendants’

Motion to Exclude Dr. Bal’s opinions are also denied to this extent.

B. DR. BAL’S OPINION THAT A TRANSECTED MEDIAN NERVE IS NOT
AN ACCEPTED RISK OF CTR SURGERY

      The defendants ask the Court to strike the following opinion in Dr. Bal’s

report:




                                          -8-
      1. Transection of the median nerve, whether complete or nearly
      complete, is not an accepted risk of an open carpal tunnel operation,
      such as Ms. Cruz underwent. Complete division of the median nerve,
      as encountered by Dr. Blevens, cannot occur in the absence of surgeon
      negligence. Careful attention to detail, including protecting the
      median nerve always ensures that the nerve will be safe during CTR.

(Defs.’ Mot. Ex. A, at 5, ECF No. 90-1.) The defendants argue that Dr. Bal’s

opinions constitute inadmissible ipse dixit because they are not supported by peer-

reviewed medical literature and are not generally accepted in the medical

community by physicians who perform CTR surgeries.

      Generally, medical experts are not required to identify a specific article or

study to support their opinions. Mem’l Hosp. at Gulfport v. White, 170 So. 3d 506,

509 (Miss. 2015). Nevertheless, the Mississippi Supreme Court has recognized an

exception, holding that medical literature must be cited where the opposing party

attacks the opinion as not accepted in the medical community. Id. “[W]hen an

expert renders an opinion that is attacked as “not accepted within the scientific

community, the party offering the expert’s opinion must, at a minimum, present the

trial court with some evidence indicating that the offered opinion has some degree

of acceptance in the scientific community.” Norman v. Anderson Reg’l Med. Ctr.,

262 So. 3d 520, 525 (Miss. 2019).

      In the present case, the defendants argue that Dr. Bal’s opinion is not

accepted in the medical community, citing articles providing that median nerve

injury is a risk of CTR surgery. Dr. Bal has not cited any support for his opinion

that median nerve transection cannot occur in the absence of negligence. As a

result, this opinion, which is preceded by the numeral one in Dr. Bal’s report, must

                                         -9-
be excluded as unreliable. The defendants’ Motion to Exclude Dr. Bal’s opinions is

granted to this extent. Dr. Bal will be permitted to present the remainder of his

opinions at trial.

II. PLAINTIFF’S MOTIONS TO EXCLUDE DR. WYBLE AND DR.
BARBOUR

       The defendants designated Dr. Eric J. Wyble as an expert in the field of

plastic and reconstructive surgery. Dr. Wyble’s discussion of his opinions is

lengthy, but he summarizes his opinions as follows:

       Dr. Wells did not deviate from the applicable standard of care during
       the February 22, 2016 carpal tunnel release surgery as he took
       appropriate steps to protect the median nerve and an injury to the
       median nerve is a known risk of this procedure and apparently
       occurred. Additionally, it is my opinion that Dr. Wells did not
       unreasonably delay in referring the patient for a follow up nerve
       conduction study and subsequent referral for a second opinion. It was
       reasonable for Dr. Wells to refer the patient for physical therapy and
       when additional progress was not made, then refer the patient for
       subsequent testing and a second opinion. The treatment during this
       approximately 3-month period of time was appropriate and met the
       standard of care. Even if this was considered a delay in treatment,
       which I disagree with, it would be pure speculation to conclude that if
       [a] second surgery was performed sooner, a better recovery would have
       been made. Last, while the patient did have some initial impairment
       and limitation to her right upper extremity due to the median nerve
       injury, and cannot return to work as an electrician, the patient is now
       capable of returning to work in jobs that do not require the tactile
       function as an electrician. In my opinion, no further pain management
       or psychotherapy is needed.

(Pl.’s Mot. Ex. K, at 11, ECF No. 93-11.)

       The defendants also designated Dr. Thomas M. Barbour, III, as an expert in

the field on orthopedic surgery. He provides the following summary of his opinions

in his report:



                                            -10-
      In summary, in my opinion[,] Dr. Wells did not deviate from the
      standard of care during the February 22, 2016 carpal tunnel surgery
      as he took appropriate steps to protect the median nerve and an injury
      to the median nerve is a known, although rare, risk of this procedure.
      Additionally, it is my opinion that even if there was a delay in
      treatment and/or referral by Dr. Wells for follow up surgery, it would
      be speculation to suggest that if the second surgery was performed
      sooner, a better outcome would have been made. Similarly, it is
      speculation that the patient would not have developed CRPS with
      earlier treatment of the nerve injury. Last, while the patient does
      have some impairment to her right upper extremity due to the median
      nerve injury, and cannot return to work as an electrician, the patient is
      capable of otherwise returning to work that may not require tactile
      sensation as that of an electrician. In my opinion, no further pain
      management or psychotherapy is warranted.

(Pl.’s Mot. Ex. K, ECF 95-11.)

A. DR. WYBLE’S OPINION THAT IT WOULD BE SPECULATION TO SAY
THAT DR. WELLS INJURED THE PLAINTIFF’S NERVE DURING THE
SURGERY

      The plaintiff asks the Court to exclude the following opinions included in Dr.

Wyble’s report as speculative and irrelevant:

      While I agree that the patient’s median nerve was injured, I cannot
      say, to a reasonable degree of medical probability that it occurred
      during the initial surgery performed by Dr. Wells. Nor can I say, to a
      reasonable degree of medical probability that there was a complete or
      near complete transection of [the] median nerve during the initial
      surgery versus a minor trauma to [the] median nerve during this
      surgery that caused a neuroma to grow, which put pressure on the
      nerve over time. There is also a possibility that there was some sort of
      trauma to the nerve weeks after the surgery, as numbness was not
      present initially during the post-op period, which may suggest either a
      minor median nerve injury or a post-op injury. It is currently, and was
      at the time that Dr. Blevens performed the second surgery, pure
      speculation to offer an opinion that Dr. Wells actually transected or
      nearly transected the median nerve during the February 22, 2016
      surgery.

(Pl.s’ Mot. Ex. K, at 10, ECF No. 93-11.)



                                            -11-
       The first three sentences quoted above must be excluded, because Dr. Wyble

admits that he cannot offer an opinion as to the cause of the plaintiff’s injury to a

reasonable degree of medical probability. In addition, Dr. Wyble’s statements that

he cannot offer an opinion to a reasonable degree of medical certainty will not be

helpful to a jury.

       The admissibility of the following statement poses a more complicated

question: “It is currently, and was at the time that Dr. Blevens performed the

second surgery, pure speculation to offer an opinion that Dr. Wells actually

transected or nearly transected the median nerve during the February 22, 2016

surgery.” (Id.) In other words, Dr. Wyble opines that there is no way to know what

caused the plaintiff’s injury. Dr. Wyble has not explained the basis for this opinion,

aside from his admitted speculation that a post-surgery injury could have caused

the nerve damage. As a result, the Court finds that this opinion is unreliable and

inadmissible.

B. OPINIONS CONCERNING POSSIBLE LONG-TERM NERVE
COMPRESSION

       Both Dr. Barbour and Dr. Wyble discussed the effects that long-term nerve

compression or carpal tunnel syndrome can have on a patient. The plaintiff argues

that these opinions are irrelevant. Dr. Wyble stated:

       It is also my opinion that Dr. Wells appropriately treated the patient
       in his follow up appointments after the February 22, 2016 surgery. A
       patient with a long-standing carpal tunnel syndrome may have
       persistent numbness and tingling even after carpal tunnel release
       surgery, which is likely due to permanent injury to the nerve as a
       consequence of long-standing compression and therefore more



                                          -12-
      significant and permanent nerve damage due to the compression that
      is severe enough that sensation may never be restored to normal.

(Pl.’s Mot. Ex. K, at 8-9, ECF No. 93-11.) Similarly, Dr. Barbour states, “If there

was any nerve damage before the procedure due to a long-standing carpal tunnel

syndrome, a full recovery to a normal hand may not be possible.” (Pl.’s Mot. Ex. K,

at 8, ECF No. 95-11.)

      The defendants admit that there is no indication that the plaintiff suffered

from “long-standing carpal tunnel syndrome” or “long-standing compression.”

However, the defendants assert that the statements cited above are not opinions

but necessary background information. The Court disagrees. The parties agree

that long-standing carpal tunnel syndrome or nerve compression are not at issue in

this case. Discussion of the possible effects of these problems would be irrelevant

and would only serve to confuse the jury. The plaintiff’s Motions to Exclude Dr.

Barbour and Dr. Wyble are granted to this extent.

C. OPINIONS BASED ON ANOTHER DOCTOR’S DISCUSSION OF
SURVEILLANCE VIDEO

      The plaintiffs also ask the Court to exclude Dr. Wyble and Dr. Barbour’s

opinions that were based on Dr. Donald Faust’s description of video surveillance

taken of the plaintiff.1 Dr. Barbour’s report contains the following discussion:

      With regard to the records and IME of Dr. Faust, he reported that
      surveillance video from October 2017 showed the plaintiff being
      capable of several activities involving the use of her right hand, arm,
      and shoulder. Based on my review of these records, I agree with Dr.


1Dr. Faust conducted an independent medical examination of the plaintiff as part
of her worker’s compensation case. The surveillance at issue in this Motion was
also taken as part of her worker’s compensation case.
                                         -13-
      Faust that while the plaintiff does have some impairment to her right
      upper extremity and that she likely cannot return to work as an
      electrician, the patient has made some recovery and improvement of
      her condition based on his description of the video footage. But, due to
      her exaggerated responses during the examination by Dr. Faust, as
      well as the October 2017 surveillance video footage, it is impossible to
      objectively know what that improvement is. Based on Dr. Faust’s
      description of the video footage, the patient has some use of her right
      hand, can handle some exposure to heat and cold, and is capable of
      operating a vehicle and other ordinary household appliances. I also
      agree that based on Dr. Faust’s description of the October 2017
      surveillance video footage of the patient, she did not show marked
      symptoms of CRPS affecting the right hand.

(Pl.’s Ex. K, at 9-10, ECF No. 95-11.) Based on Dr. Faust’s description of the

surveillance video, Dr. Barbour also opined that the plaintiff interacts well with

others and that further psychotherapy and psychotropic drugs are unnecessary.

(Id. at 10.) Dr. Wyble offers very similar opinions concerning the plaintiff’s recovery

from the nerve injury as well her psychological state based on Dr. Faust’s

description of the surveillance video.

      The plaintiff argues that these experts’ opinions based on Dr. Faust’s

description of the surveillance are unreliable. The defendants assert that the

surveillance video was not produced in time for their experts to review it. The

defendants intend for their experts to view the surveillance video during trial. They

also assert that medical experts frequently must rely on the observations of other

physicians when making their opinions.

      The Federal Rules of Evidence provide:

      An expert may base an opinion on facts or data in the case that the
      expert has been made aware of or personally observed. If experts in
      the particular field would reasonably rely on those kinds of facts or
      data in forming an opinion on the subject, they need not be admissible

                                         -14-
         for the opinion to be admitted. But if the facts or data would otherwise
         be inadmissible, the proponent of the opinion may disclose them to the
         jury only if their probative value in helping the jury evaluate the
         opinion substantially outweighs their prejudicial effect.

Fed. R. Evid. 703. Generally, “an expert is permitted wide latitude to offer opinions,

including those not based on firsthand knowledge or observation.” Daubert, 509

U.S. at 592. “[W]hen the expert witness has consulted numerous sources, and uses

that information, together with his own professional knowledge and experience, to

arrive at his opinion, that opinion is regarded as evidence in its own right and not

as hearsay in disguise.” United States v. Lockhart, 844 F.3d 501, 511 (5th Cir.

2016).

         This Court typically does not permit expert witnesses to observe a trial, so

the experts will not be able to provide testimony based on their observation of the

video during trial. Nevertheless, the Court recognizes that medical experts

routinely rely on the observations of other medical providers; thus, Dr. Barbour and

Dr. Wyble will be permitted to present opinions that are based on Dr. Faust’s

observations as long as the requirements of Fed. R. Evid. 703 are followed. The

plaintiff’s Motions to Exclude are denied to this extent; her concerns can be

addressed through cross-examination. See Daubert, 509 U.S. at 596 (holding that

“[v]igorous cross-examination, presentation of contrary evidence, and careful

instruction on the burden of proof are the traditional and appropriate means of

attacking shaky but admissible evidence”).




                                           -15-
D. PSYCHIATRIC AND PAIN MANAGEMENT OPINIONS

      The plaintiff argues that Dr. Wyble and Dr. Barbour’s opinions concerning

whether the plaintiff needs additional psychotherapy, psychotropic drugs, and pain

management should be excluded because these experts are not qualified to give

these opinions.

      The Fifth Circuit has explained:

      Whether an individual is qualified to testify as an expert is a question
      of law. . . . A district court should refuse to allow an expert witness to
      testify if it finds that the witness is not qualified to testify in a
      particular field or on a given subject. Rule 702 does not mandate that
      an expert be highly qualified in order to testify about a given issue.
      Differences in expertise bear chiefly on the weight to be assigned to the
      testimony by the trier of fact, not its admissibility.

Huss v. Gayden, 571 F.3d 442, 452 (5th Cir. 2009).

      Both Dr. Wyble and Dr. Barbour have testified by affidavit that they

routinely evaluate patients for depression, anxiety, the need for psychiatric

medication, and the need for pain management as part of their practices. (Defs.’

Resp. Ex. 2, ECF No. 114-2; Defs.’ Resp. Ex. 2, ECF No. 108-2.) The Court finds

that these physicians are qualified to evaluate the plaintiff’s need for psychiatric

care, psychiatric medication, and pain management. The plaintiff’s arguments

concerning these opinions pertain to the weight that should be given to their

testimony, not its admissibility. As a result, the plaintiff’s Motions to Exclude are

denied in this respect.




                                         -16-
                                   CONCLUSION

      For the foregoing reasons, the defendants’ Motion to Exclude certain opinions

given by Dr. George is denied. The defendants’ request to exclude Dr. Bal’s opinions

concerning the plaintiff’s chance of recovery is denied, but their request to exclude

Dr. Bal’s opinion concerning whether nerve transection is an accepted risk is

granted. The plaintiff’s request to exclude Dr. Wyble’s opinions concerning the

cause of the nerve damage is granted. The plaintiff’s request for exclusion of Dr.

Wyble and Dr. Barbour’s opinions concerning the effects of long-term nerve

compression is granted. However, the plaintiff’s requests for exclusion of Dr. Wyble

and Dr. Barbour’s opinions concerning the surveillance video and the plaintiff’s

need for future psychiatric treatment and pain management are denied.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that the defendants’

[88] Motion to Exclude Certain Testimony of Dr. Eric George is DENIED.

      IT IS, FURTHER, ORDERED AND ADJUDGED that the defendants’ [90]

Motion to Exclude Certain Testimony of Dr. Sonny Bal is GRANTED IN PART

AND DENIED IN PART.

      IT IS, FURTHER, ORDERED AND ADJUDGED that the plaintiff’s [93]

Motion to Exclude Certain Proposed Opinion Testimony of Defendants’ Expert

Witness, Eric J. Wyble, M.D., is GRANTED IN PART AND DENIED IN PART.

      IT IS, FURTHER, ORDERED AND ADJUDGED that the plaintiff’s [95]

Motion to Exclude Certain Proposed Opinion Testimony of Defendants’ Expert




                                         -17-
Witness, Thomas M. Barbour, III, M.D., is GRANTED IN PART AND DENIED

IN PART.

     SO ORDERED AND ADJUDGED this the 8th day of April, 2020.

                                        s/   Louis Guirola, Jr.
                                        LOUIS GUIROLA, JR.
                                        UNITED STATES DISTRICT JUDGE




                                 -18-
